Title: To Alexander Hamilton from James Read, 29 September 1799
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir
            Raleigh North Carolina September 29th. 1799
          
          As some difficulty has arrisen in procuring a proper place for an Encampment in the neighbourhood of this Town on account of objections  made by some of the Inhabitants to the cutting of Wood, notwithstanding they were told that they would be paid for their Wood; I have to  request the favour of you to authorize me to make Averysborough the Regimental  Rendezvous if I should find it necessary; Averysborough is about thirty Miles from this, a South Course, on the head of the Navigation of Cape fear River, on the  Main Post Road and about twenty five Miles above Fayetteville. Brigadier General Washington (who left this  yesterday) has authorized me to inform you that Averysborough   will answer all purposes for the Rendezvous of the Regiment as well as this place
          Would it not be proper that an Act to authorize the Encampment and to facilitate the Movements of the Troops of the United States should be passed
          I have the Honour to be With Great Respect Your Obedient Servant
          
            James Read
          
        